  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 1 of 6              PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF ALABAMA
                              MOBILE DIVISION
__________________________________________
UNION SECURITY INSURANCE COMPANY, )
                                            )
                  Plaintiff/Stakeholder,    ) CIVIL ACTION NO.:
                                            ) 1:19-cv-00061
v.                                          )
                                            )
LISA DAVISON and L.T. HOLT, as the          )
Personal Representative of the estate of    )
Jonathan Davison, deceased,                 )
                                            )
                  Defendants/Claimants.     )

                       INTERPLEADER COMPLAINT AND
                    REQUEST FOR DECLARATORY JUDGMENT

            Pursuant to Rule 22 of the Federal Rules of Civil Procedure, Union Security

Insurance Company (“Union Security”) files this Interpleader Complaint and

Request for Declaratory Judgment and states as follows:

                                      JURISDICTION

            1.    This Court has subject matter jurisdiction over this interpleader action

pursuant to Rule 22, Fed. R. Civ. P., and 28 U.S.C. § 1331 in that this civil action

relates to the payment of benefits under an ERISA-governed employee welfare

benefit plan and, therefore, arises under the laws of the United States. This Court

has original jurisdiction under ERISA, 29 U.S.C. § 1132(e).




1615954.1
  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 2 of 6            PageID #: 2



                                         VENUE

            2.   Venue is appropriate in this district pursuant to 28 U.S.C. § 1391

because one or more of the defendants resides in this district and because a

substantial part of the events giving rise to this claim occurred within this district.

                                        PARTIES

            3.   Plaintiff/stakeholder Union Security Insurance Company is an

insurance company organized and existing under the laws of the State of Kansas

and is authorized to do business in the State of Alabama.

            4.   Jonathan Davison, now deceased, resided in Bay Minette, Alabama

prior to his death.

            5.   Defendant/claimant Lisa Davison, an individual, resides in Baldwin

County, Alabama, on information and belief.

            6.   Defendant/claimant L.T. Holt, as personal representative of the Estate

of Jonathan Davison, resides in Baldwin County, Alabama on information and

belief.

                              FACTUAL ALLEGATIONS

            7.   Jonathan Davison (“Decedent”) died on January 30, 2018. A true and

correct copy of the Certificate of Death is attached at Exhibit A.

            8.   At the time of his death, Decedent’s life was insured under a basic

group term life insurance policy, with policy number G 4,040,797 (the “Policy”)



1615954.1
                                             2
  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 3 of 6            PageID #: 3



issued to his employer, Nudraulix, Inc., and insured by Union Security Insurance

Company, as successor in interest to Fortis Benefits Insurance Company. A true

and correct copy of the Policy is attached at Exhibit B.

            9.    As a result of Decedent’s death, life insurance proceeds in the amount

of $50,000.00 became payable under the Policy.

            10.   There are competing claims for the Policy proceeds by and between

the defendants/claimants.

            11.   Union Security received a Beneficiary Designation on or about May

14, 2014 that purports to designate Lisa Davison as the primary beneficiary entitled

to 100% of the proceeds under the Policy.             A true and correct copy of the

Beneficiary Designation is attached at Exhibit C.

            12.   L.T. Holt, the personal representative of Decedent’s estate, contends

that the beneficiary designation was made invalid under Alabama Code

§ 30-4-17(b)(1)(a) after Davison and Decedent divorced on July 10, 2014.

            13.   Under the Policy, in the absence of a beneficiary designation, the

benefits are payable to the insured’s estate.

            14.   According to the Death Certificate, Decedent was not married at the

time of his death.




1615954.1
                                              3
  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 4 of 6           PageID #: 4



            15.   Lisa Davison contends that she is Decedent’s beneficiary and has

submitted a claim for 100% of the Policy proceeds. A copy of Lisa Davison’s

claim is attached at Exhibit D.

            16.   L.T. Holt also has submitted a claim for 100% of the Policy Proceeds

as the personal representative of Decedent’s estate. A copy of L.T. Holt’s claim is

attached at Exhibit E.

            17.   Both claimants claim 100% of the proceeds due under the Policy.

            18.   Based on the foregoing, there are competing claims for the proceeds

due under the Policy in the amount of $50,000.00 between defendants/claimants.

            19.   Union Security sent letters to Lisa Davison and L.T. Holt giving them

the opportunity to resolve their dispute and, if they were not able to reach a

resolution, informing them that Union Security would file an interpleader action in

court. Union Security was subsequently informed that they were not able to reach

a resolution.

                              COUNT I-INTERPLEADER

            20.   Union Security incorporates the prior paragraphs of this Interpleader

Complaint and Request for Declaratory Judgment as if set out in full herein.

            21.   The claim of Lisa Davison competes with that of L.T. Holt, as

personal representative of the Estate of Jonathan Davison.




1615954.1
                                             4
  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 5 of 6               PageID #: 5



            22.   As a result of the foregoing, there are conflicting claims for the Policy

proceeds.

            23.   Union Security is unable to determine the proper beneficiary under the

Policy and is at risk of multiple liability due to defendants’ competing claims.

            24.   Union Security claims no interest in the benefits due, with the

exception of reasonable attorney’s fees and costs incurred in relation to this

Interpleader action.

            25.   Union Security is an innocent entity and has in no way colluded with

any of the claimants.

            26.   As a result of the continuing and conflicting claims, this Interpleader

is necessary to ensure that the life insurance proceeds are paid to the proper person.

            WHEREFORE, Union Security Insurance Company respectfully requests

that this Court enter an Order:

            (a)   Directing Union Security to deposit the life insurance proceeds
                  due under the Policy in the amount of $50,000.00, together with
                  any applicable interest, into the registry of this Court, until the
                  issue of entitlement to the life insurance proceeds is
                  adjudicated;

            (b)   Discharging Union Security from any and all further liability
                  related to the life insurance proceeds due under the Policy;

            (c)   Enjoining any parties, named or unnamed, from initiating any
                  action against Union Security regarding the life insurance
                  proceeds due under the Policy;




1615954.1
                                               5
  Case 1:19-cv-00061-WS-N Document 1 Filed 02/11/19 Page 6 of 6                PageID #: 6



            (d)   Awarding to Union Security its reasonable attorney fees and
                  costs in connection with this action; and

            (e)   Any other relief that this Court deems equitable and just.


Dated:            February 11, 2019


                                            Respectfully Submitted,



                                            /s/ Christopher L. Yeilding
                                            One of the Attorneys for Plaintiff

OF COUNSEL:

Christopher L. Yeilding
Robert V. Baxley
BALCH & BINGHAM LLP
1901 Sixth Avenue North, Suite 1500
Post Office Box 306
Birmingham, Alabama 35201-0306




PLEASE SERVE DEFENDANTS AT THE FOLLOWING ADDRESSES VIA
CERTIFIED MAIL/RETURN RECEIPT REQUESTED:

Lisa Davison
39110A County Road 39
Bay Minette, AL 36507

L.T. Holt
7581 Spanish Fort Boulevard
Spanish Fort, AL 35527



1615954.1
                                              6
